     Case 4:18-cv-00215 Document 52 Filed on 03/05/19 in TXSD Page 1 of 1
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                   IN THE UNITED STATES DISTRICT COURT                  March 05, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                             HOUSTON DIVISION

MALIBU MEDIA, LLC,                      §
                                        §
      Plaintiff,                        §
                                        §
v.                                      §       CIVIL ACTION NO. H-18-0215
                                        §
LANANH NGUYEN,                          §
                                        §
      Defendant.                        §

                                    ORDER

      Pending before the court is Plaintiff’s Motion for Default

Final Judgment (Doc. 50).        There is no indication in the record

that Plaintiff has complied with Local Rule 5.5, which requires

that motions for default judgment “be served on the defendant-

respondent    by    certified    mail       (return   receipt    requested).”

Accordingly, Plaintiff has fourteen days from the date of this

order to comply with Local Rule 5.5 before the court will consider

the motion.

      SIGNED in Houston, Texas, this 5th day of March, 2019.




                                                ______________________________
                                                   U.S. MAGISTRATE JUDGE
